The Attorney              General of Texas
                                         March    14,   19gO
MARKWHITE
Attorney General


                   Honorable Joe Resweber                       Opinion No. NW-146
                   Harris County Attorney
                   1001 Preston, Suite 634                      Re: Claim for over 65 homestead
                   Houston, Texas 77002                         exemption under Property     Tax
                                                                Code.

                   Dear Mr. Resweber:

                        You ask the following question        concerning   the homestead   exemption
                   from the ad valorem tax:

                              Under the new Property Tax Code, may the county
                              tax assessor accept a claim for an ovel-65 homestead
                              exemption which is not filed between January 1 and
                              March 31, both inclusive, of the year for which such
                              exemption is claimed?

                        Article VIII, section l-Mb) of the Texas Constitution     provides in part:

                              . . . the governing body of any county, city, town,
                              school district, or other political subdivision of* the
                              State may exempt by its own action not less than
                              Three Thousand Dollars ($3,000) of the market value
                              of residence homesteads. . . of married or unmarried
                              persons sixty-five (65) years of age or older, including
                              those living alone, from all ad valorem taxes there-
                              after levied by the political subdivision.

                   Section 1143 of the new Property Tax Code provides that persons claiming
                   an exemption must apply for it before April l. If he falls to file timely a
                   completed application form, this section provides that he may not receive
                   the exemption for that year.

                          In Attorney General Opinion H-546 (19751, this office considered
                   whether a school district could require by resolution that persons of 65 and
                   over claim the homestead exemption by a certain date. The opinion noted
                   that article VIII, section l-b of the Constitution “Is absolute in terms. Once
                   a political subdivision elects to grant a homestead exemption for persons 65
                   years of age or older, at least $3,000 of the assessed value of the subject




                                                   P.   468
Honorable Joe Resweber       -   Page Two      (NW-146)



property is exempt. ” The opinion concluded that once the homestead exemption has been
granted, subsequent action which operates to deprive a taxpayer of the benefits of the
exemption results in the taxation of exempt property.    Neither the political subdivision
nor the legislature has power to do this. Lower Colorado River Authority v. Chemical
Bank and Trust Co., 190 S.W.2d 46 (Tex. 1945). See also Attorney General Opinions H-309
11974); O-6842 (1945). While a cutoff date may be enacted for administrative purposes, as
for example in determining the deadline for inclusion in the tax statement to be sent to
the taxpayer by October 1, the deadline may not operate to nullify the benefits of the
homestead exemption. Consequently, the county tax assessor may not refuse a claim for
an over-65 homestead exemption even though it was not filed before April 1 of the year
for which the exemption is claimed.

                                           SUMMARY

           Under the new Property Tax Code the county tax assessor may
           accept a claim for an over-65 homestead exemption which is not
           filed before April 1 of the year for which the exemption is claimed.
           The deadline found in section 11.43 of the Property Tax Code may
           not be applied to deny the homestead tax exemption granted by a
           county pursuant to article VIII, section l-b of the Constitution.

                                               Very truly yours,



                                               MARK        WHITE
                                               Attorney    General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

TED L. HARTLEY
Executive Assistant Attorney     General

Prepared by Susan Garrison
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

C. Robert Heath, Chairman
Jim Allison
David B. Brooks
Walter Davis
Bob Gammage
Susan Garrison
Rick Gilpin
Bruce Youngblood



                                               P.    469